PER CURIAM:
Lord Noble, Drew Sharreff, El appeals the district court’s order dismissing his request to remove a civil case from an unspecified North Carolina Superior Court to the district court for failure to comply with the requirements of 28 U.S.C. § 1446 (2000). We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss on the reasoning of the district court. See North Carolina v. Tiari El & Assocs. Indigenous Law Firm, No. CA03-789-F-5 (E.D.N.C. Dec. 5, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED